DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 17 December 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-19 are pending for examination.
Claims 1-15 and 19 are currently amended.
Specification and Drawings:
Amendments to the specification and title of the invention have been submitted with the amendment filed 17 December 2021.
Amendments to the drawings have not been submitted with the amendment filed 17 December 2021.
Response to Arguments
Applicant’s amendment and corresponding arguments (see page 10 of the Remarks), filed 17 December 2021, with respect to the objection to the title of the invention have been fully considered and are persuasive.  The objection to the title of the invention as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments (see page 11 of the Remarks), filed 17 December 2021, with respect to the objection to the drawings have been fully 
Applicant’s amendment and corresponding arguments (see page 11 of the Remarks), filed 17 December 2021, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification as set forth in the previous Office action has been withdrawn. 
Applicant’s amendments and corresponding arguments (see pages 11 and 12 of the Remarks), filed 17 December 2021, with respect to the interpretation of certain claim elements invoking 35 USC 112(f) have been fully considered and are persuasive.  None of the claim elements set forth in pending claims 1-19 (especially the recited elements: the indexing mechanism, the engagement device, and the sealing assembly) are deemed as invoking 35 USC 112(f).
Applicant’s amendment and corresponding arguments (see pages 12-14 of the Remarks), filed 17 December 2021, with respect to the rejection of claims 1-13 under 35 USC § 102(a)(2) as anticipated by Williams et al. (US 11,066,202) have been fully considered and are persuasive.  The rejection of claims 1-13 under 35 USC § 102(a)(2) as anticipated by Williams et al. (US 11066202) as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments (see page 15 of the Remarks), filed 17 December 2021, with respect to the rejection of claims 14 and 19 under 35 USC § 103 as unpatentable over Williams et al. (US 11,066,202) in view of Lerner et al. (US 4,899,520) have been fully considered and are persuasive.  The rejection of claims 14 and 19 under 35 USC § 103 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claim 15, line 1, delete “of claim 14”.
Explanation for Examiner’s Amendment
Claim 15 has been rewritten in independent form, but included the reference to claim 14 in line 1 of the rewritten claim.  Accordingly, claim 15 has been amended in order to correct an editorial error in the claim.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: the subject matter of the system is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 1 has been amended to now require the combination of the details of the supply of a web of preformed bags (lines 3-8) and the details of the machine (lines 9-24).  The prior art does not teach or suggest such a combination.  The closest prior art to Williams et al. (US 
Regarding independent claim 15: the subject matter of the machine for forming packages from a web of preformed bags is allowable over the prior art because of the arrangement of the combination of structural limitations set forth in the claim and their functional relationship to one another. 
Claim 15 includes the following limitations which, in combination with the other structural limitations set forth in claim 15, are what make the subject matter of claim 15 allowable over the prior art:
“wherein the engagement device includes a first gripper on the seal backing bar and a third gripper on the housing of the machine, and wherein the engagement device is configured to open the bag by gripping the opening of the bag with the at least the first and third grippers while the seal backing bar is moved away from the housing.”
As stated in the previous Office action in which old dependent claim 15 was objected to, the quoted limitations are not taught or suggested by the prior art, especially the Williams et al. reference (US 11,066,202).  Furthermore, it would not have been obvious to a person having ordinary skill in the art to have modified the Williams et al. machine in order to arrive at the 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        28 January 2022